Citation Nr: 1221449	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic histoplasmosis, mediastinal lymph node calcification.

2.  Entitlement to service connection for coughing seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982, and from August 1986 to December 1990.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the claims.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he was exposed to toxic paint fumes and/or other airborne irritants during his second period of active duty service, resulting in the subsequent development of chronic histoplasmosis with mediastinal lymph node calcification and coughing seizures.  After a thorough review of the evidence, the Board has determined that additional development is necessary prior to adjudication of these claims.

As an initial matter, review of the Veteran's service treatment records shows that in April 1987, while serving aboard the USS Sacramento, he was seen in the clinic for complaints of mild sore throat and chest burning after performing sanding in an enclosed space the previous day.  He said that, although he had worn a dust respirator most of the day, he had failed to wear it during cleanup.  Upon examination, there was minor throat irritation, but his lungs were clear.  The diagnosis was mild upper respiratory infection aggravated by working conditions.  Four months later, in September 1987, the Veteran was afforded a chest x-ray for complaints of mild epigastric pain.  The x-ray revealed a normal cardiac and mediastinal silhouette with clear lung fields, sharp pleural margins and normal bony thorax and soft tissues.  In November 1990, during his service separation examination, his lungs, sinuses, nose, mouth and throat were all within normal limits; however, on the accompanying report of medical history, he indicated that he then had or had previously experienced a chronic cough.  Nonetheless, he specifically wrote on the report "I am in good health at this time and ... am on no medication."

In September 2007, the Veteran was afforded a VA respiratory system evaluation as part of a compensation and pension examination for a separate claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  He was diagnosed with bronchial stenosis.  Although the examiner noted that she could not opine as to whether the condition was related to service without resort to speculation, she added that recent notes indicated that the condition was likely the result of histoplasmosis infection, which she opined was not related to military service.

In October 2007, the Veteran was seen at the Iowa City, Iowa, VA Medical Center ("VAMC") for a pulmonary consult.  The physician, S.M., essentially concluded that, because of the remote onset of the Veteran's histoplasmosis relative to his military service and the extensive adenopathy, it was most likely that histoplasmosis explained his then-current symptoms and bronchial narrowing.  Moreover, he wrote that "[o]ne cannot exclude an initial injury from the paint fumes [in service], but this would not likely produce chronic adenopathy and airway narrowing from extrinsic compression."

Despite the aforementioned examination findings, as it appears that the Veteran was never afforded a VA examination to determine whether any of his symptoms are the result of active duty service, to include as a result of the inhalation of paint fumes, the Board concludes that a remand is warranted.  

Finally, while the case is on REMAND status, any VA records pertaining to treatment for the Veteran's claimed chronic disorders since November 2008 should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  Obtain all available VA treatment records since November 2008 pertaining to the Veteran's symptomatology from his claimed chronic histoplasmosis, mediastinal lymph node calcification and coughing seizures.  All records obtained must be associated with the claims folder.  Any negative reply must also be associated with the claims folder. 

3.  Following completion of the above, schedule the Veteran for an examination with a pulmonologist or other appropriate, qualified examiner, to determine a possible etiology for the Veteran's claimed chronic histoplasmosis, mediastinal lymph node calcification and coughing seizures.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of all claimed symptomatology, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered in his or her opinion.  The examiner must also obtain from the Veteran his complete work history, including the specifics of his work as a factory worker and manual laborer both before and since service.  The examiner should provide responses to the following:

a.)  Provide an opinion as to whether the Veteran has active chronic histoplasmosis and whether he has a chronic disorder characterized by coughing seizures.

b.)  As to any current and chronic pulmonary and/or respiratory disorders (characterized by chronic coughing) diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorders are the result of military service, to include as a result of exposure to fumes from painting in a confined space over a period of time in 1987.  

c.)  If the examiner finds that such disorders are not the result of military service, is there a reasonable explanation/cause that is more likely than not the origin of the Veteran's symptoms?  In this regard, the clinician should provide a definition of histoplasmosis and discuss what causes the disorder.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

